Exhibit 10.1

Contract of Sale

CONTRACT (as the same may be amended or otherwise modified in writing from time
to time, this “contract”) dated June 6, 2007 between NEW YORK COMMERCIAL BANK, a
New York banking corporation, having an address at 615 Merrick Avenue, Westbury,
New York 11590 (“Seller”) and 960 SIXTH AVENUE LLC, a Delaware limited liability
company, having an address at c/o Clifford Chance US LLP, 31 West 52nd Street,
New York, New York 10019-6131 (“Purchaser”).

Seller and Purchaser hereby covenant and agree as follows:

Section 1. Sale of Premises and Acceptable Title

§1.01. Seller shall sell to Purchaser, and Purchaser shall purchase from Seller,
at the price and upon the terms and conditions set forth in this contract:
(a) the parcel of land more particularly described in Schedule A attached
hereto, including all right, title and interest of Seller in and to appurtenant
easements, strips and gores, air rights and rights-of-way (collectively, the
“Land”); (b) all buildings and improvements (including any vaults, safe deposit
boxes and teller facilities, subject, however, to the terms of the Atlantic
Lease (as hereinafter defined)) situated on the Land (collectively, the
“Building”); (c) all right, title and interest of Seller, if any, in and to the
land lying in the bed of any street or highway in front of or adjoining the Land
to the center line thereof and to any unpaid award for any taking by
condemnation or any damage to the Land by reason of a change of grade of any
street or highway; (d) the appurtenances and all the estate and rights of Seller
in and to the Land and Building; and (e) all right, title and interest of
Seller, if any, in and to the fixtures, equipment and other personal property
attached or appurtenant to the Building (including any bank vaults and safe
deposit boxes) (the “Premises”). Notwithstanding anything herein to the
contrary, this sale excludes (1) any personal property owned by Seller and used
in connection with Seller’s business at the Building, (2) the trade fixtures set
forth on Schedule G attached hereto and (3) all tradenames, trademarks,
servicemarks, logos, copyrights and good will relating to or used in connection
with the operation of the Land and the Building and/or the business of Seller
and/or its affiliates. For purposes of this contract, the “appurtenances” to be
conveyed to Purchaser under § 1.01 shall include all right, title and interest
of Seller in and to (i) that certain Maintenance Agreement dated June 6, 2001
between Building Maintenance Service, LLC and Atlantic Bank of New York (the
“BMS Contract”), which BMS Contract constitutes the sole service contract to be
assigned at Closing (defined below) to Purchaser; (ii) plans, specifications,
architectural and engineering drawings, prints, surveys, soil and substrata
studies relating to the Land and the Building in Seller’s possession; (iii) all
operating manuals and books, data and records regarding the Land and the
Building and its component systems in Seller’s possession; (iv) all licenses,
permits, certificates of occupancy, waivers, consents, variances and other
approvals (including, without limitation, those with respect to use, utilities,
building, fire, life safety, traffic and zoning), issued by any state, federal
or local authority relating to the



--------------------------------------------------------------------------------

use, maintenance or operation of the Land and the Building to the extent that
they may be transferred or assigned (but excluding the Banking Licenses, as
hereinafter defined) (collectively, the “Licenses”); and (v) all warranties or
guaranties, if any, applicable to the Building, to the extent such warranties or
guaranties are assignable (collectively, the “Intangibles”). The Premises are
located at and known as 960 Avenue of the Americas, New York, New York 10001.

§1.02. At Closing, Seller shall convey and Purchaser shall accept fee simple
title to the Premises in accordance with the terms of this contract, subject
only to: (a) the matters set forth in Schedule B attached hereto (collectively,
the “Permitted Exceptions”); and (b) such other matters reported between the
date hereof and the date of Closing by the Title Company (defined below) as the
Title Company shall be willing, without special premium, to omit as exceptions
to coverage or to except with insurance against collection out of or enforcement
against the Premises, provided that such other matters, as so insured, are
acceptable to any lender described in Section 274-a of the Real Property Law
(“Institutional Lender”), which has committed in writing to provide mortgage
financing to Purchaser for the purchase of the Premises (“Purchaser’s
Institutional Lender”) except that if such acceptance by Purchaser’s
Institutional Lender is unreasonably withheld or delayed, such acceptance shall
be deemed to have been given. Notwithstanding any references herein to
Purchaser’s Institutional Lender, this transaction is an all cash transaction
and is not subject to or contingent upon Purchaser obtaining any financing.

§1.03. Except as set forth in §8.02, upon the Closing (as hereinafter defined)
the parties shall enter into the Atlantic Lease (as hereinafter defined).
Accordingly, this sale is subject to Seller’s rights, as tenant, in and to the
Demised Premises (as such term is defined in the Atlantic Lease).

Section 2. Purchase Price, Acceptable Funds and Escrow of Downpayment

§2.01. The purchase price (the “Purchase Price”) to be paid by Purchaser to
Seller for the Premises as provided in Schedule C attached hereto is One Hundred
Five Million and 00/100 Dollars ($105,000,000.00).

§2.02. All monies payable under this contract, unless otherwise specified in
this contract, shall be paid by (a) certified checks of Purchaser or any person
making a purchase money loan to Purchaser drawn on any bank or trust company
having a banking office in the City of New York and which is a member of the New
York Clearing House Association, (b) official bank checks drawn by any such
banking institution, payable to the order of Seller, except that uncertified
checks of Purchaser payable to the order of Seller up to the aggregate amount of
$5,000.00 shall be acceptable for sums payable to Seller at Closing, or (c) with
respect to the portion of the Purchase Price payable at the Closing, at Seller’s
election, by wire transfer of immediately available federal funds to an account
designated by Seller to Purchaser in writing not less than three business days
prior to the Closing.

§2.03. INTENTIONALLY OMITTED

 

2



--------------------------------------------------------------------------------

§2.04. INTENTIONALLY OMITTED

§2.05. (a) The sum paid under paragraph (a) of Schedule C or any other sums paid
on account of the Purchase Price prior to the Closing (collectively, the
“Downpayment”) shall be paid by wire transfer of immediately available federal
funds to the escrow account of Seller’s attorney, Loeb & Loeb LLP, as escrow
agent (“Escrowee”). Escrowee’s wire instructions for its attorney escrow account
are set forth on Exhibit D. Escrowee shall hold the proceeds thereof in escrow
in its attorney escrow account until the Closing or sooner termination of this
contract and shall pay over or apply such proceeds in accordance with the terms
of an escrow agreement executed concurrently herewith among Seller, Purchaser
and Escrowee in the form of Schedule H annexed hereto (as the same may be
amended or otherwise modified in writing from time to time, the “Escrow
Agreement”). Escrowee shall hold such proceeds in an interest-bearing account,
and such interest shall be paid to the same party entitled to the escrowed
proceeds, and the party receiving such interest shall pay any income taxes
thereon. Interest on the Downpayment shall not be credited to the Purchase
Price. The tax identification numbers of the parties are set forth in
Schedule D. At the Closing, such proceeds and the interest thereon, if any,
shall be paid by Escrowee to Seller.

(b) Escrowee or any members or attorneys of its firm shall be permitted to act
as counsel for Seller in any dispute as to the disbursement of the Downpayment
or any other dispute between the parties whether or not Escrowee is in
possession of the Downpayment and continues to act as Escrowee.

(c) Escrowee may act or refrain from acting in respect of any matter referred to
in this §2.05 or in the Escrow Agreement in full reliance upon and with the
advice of counsel which may be selected by it (including any member of its firm)
and shall be fully protected in so acting or refraining from action upon the
advice of such counsel.

Section 3. The Closing

§3.01. Except as otherwise provided in this contract, the closing of title
pursuant to this contract (the “Closing”) shall take place at 10:00 AM Eastern
Standard Time on the date that is thirty (30) days following the date of this
contract, unless such date is not a business day in which case the Closing shall
occur on the business day immediately following such date (such date being
herein referred to as the “Closing Date”). Purchaser acknowledges and agrees
that TIME IS OF THE ESSENCE with respect to the performance by Purchaser of its
obligations to purchase the Premises and pay the Purchase Price as provided in
this contract on the Closing Date, except that if Purchaser shall have initiated
its wire(s) of payment of the Purchase Price on or prior to the Closing Date,
the failure of such wire(s) to be received by Seller on the Closing Date shall
not be deemed a breach of this contract so long as such funds are received by
Seller within two (2) business days after the scheduled Closing. In such event,
the Closing Date shall be the date such funds are received by Seller and all
closing adjustments and rent payments under the Atlantic Lease shall be
recalculated based upon such later Closing Date. The Closing shall take place at
the place specified in Schedule D or in escrow through the Title Company.

 

3



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of Seller

Seller represents and warrants to Purchaser as follows:

§4.01. Seller is the sole owner of the Premises.

§4.02. Subject to the terms of §20 below, the Premises is not encumbered by any
leases or other occupancy agreements.

§4.03. Schedule I attached hereto lists all employees presently employed as
building service workers at the Premises (“Building Employees”) and the
information contained therein is accurate in all material respects as of the
date set forth therein or, if no date is set forth therein, as of the date
hereof, and, except as set forth on such schedule, all such employees are
covered by the 2005 Office Agreement (the “Union Contract”) between Building
Maintenance Service, LLC and Service Employees International Union, Local 32BJ,
AFL-CIO (the “Union”).

§4.04. Schedule F attached hereto lists insurance policies presently affording
coverage with respect to the Premises, and the information contained therein is
true, accurate and complete in all material respects. The insurance policies are
in full force and effect and Seller has received no notice of default or
cancellation with respect thereto from the applicable carriers.

§4.05. INTENTIONALLY OMITTED.

§4.06. As of the Closing Date, there will be no service or other contracts or
material documents affecting the Premises that will be binding upon Purchaser or
the Premises, except (i) the Permitted Encumbrances, (ii) unless Seller has
elected not to enter into the Atlantic Lease pursuant to §8.02, the Atlantic
Lease, (iii) the BMS Contract, (iv) any service or other contracts Purchaser or
its affiliates may have executed in contemplation of owning the Premises, and
(v) any documents contained in the electronic data room (the “Data Room”) for
the Premises established by CB Richard Ellis Inc. All due diligence materials in
the Data Room that have been made available to Purchaser by Seller are true,
correct and complete copies of the original documents of which they purport to
be copies except to the extent that the missing information does not render the
report materially misleading with respect to the Premises or the condition
thereof.

§4.07. After reasonable inquiry (as described below) by Robert Dufort, to the
actual knowledge of Mark Ricca and/or Robert Dufort, Seller is not in possession
of any material third-party reports (other than those in the Data Room) with
respect to the physical condition of the Premises. For the purposes of this
representation, reasonable inquiry means that Robert Dufort has asked each of
Vincent Quiles and Greg Ticusan whether they have actual knowledge of any such
report. Other than those contained in the Data Room, if any, or as reflected in
any environmental report contained in the Data

 

4



--------------------------------------------------------------------------------

Room, to Seller’s knowledge, Seller has received no written notice that the use,
condition or operation of the Premises violates applicable environmental laws in
any material respect.

§4.08. There is no action, suit, arbitration or governmental investigation or
proceeding pending (or, to Seller’s knowledge, threatened in writing) against
Seller, the Premises or the transactions contemplated by this contract, which,
if adversely determined, could individually or in the aggregate in any material
way interfere with the consummation by Seller of the transactions contemplated
by this contract.

§4.09. Seller is not a “foreign person” as defined in the Internal Revenue Code
Section 1445 and the regulations issued thereunder (collectively, the “Code
Withholding Section”).

§4.10. No condemnation proceedings relating to the Premises are pending or, to
Seller’s knowledge, currently threatened in writing.

§4.11. Seller is a banking corporation that has been duly organized and is
validly and presently existing in good standing under the laws of the state of
New York.

§4.12. Seller has taken all necessary action to authorize the execution,
delivery and performance of this contract and has the power and authority to
execute, deliver and perform this contract and consummate the transaction
contemplated hereby. Assuming due authorization, execution and delivery by each
other party hereto, this contract and all obligations of Seller hereunder are
the legal, valid and binding obligations of Seller, enforceable in accordance
with the terms of this contract, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

§4.13. The execution and delivery of this contract and the performance of its
obligations hereunder by Seller will not conflict with any provision of any law
or regulation to which Seller is subject or any agreement or instrument to which
Seller is a party or by which it is bound or any order or decree applicable to
Seller or result in the creation or imposition of any lien on any of Seller’s
assets or property which would materially and adversely affect the ability of
Seller to carry out the terms of this contract. Seller has obtained any consent,
approval, authorization or order of any court or governmental agency or body
required for the execution, delivery or performance by Seller of this contract.

§4.14. There are no pending proceedings or appeals to correct or reduce the
assessed valuation of the Premises, except as set forth in §9.04.

For purposes of this Section, the phrase “to Seller’s knowledge” shall mean the
actual knowledge of Robert J. Dufort, Vincent Quiles or Greg Ticusan without any
special investigation.

 

5



--------------------------------------------------------------------------------

The representations and warranties made by Seller in this contract shall be
deemed restated and shall be true and accurate in all material respects on the
Closing Date, provided, however, that for all purposes of this contract, the
representations and warranties in the following sections are not so restated or
are restated as follows: (i) §4.03 shall be updated by Seller providing a
current list of Building Employees, (ii) §4.04 and §4.07 are not restated, and
(iii) §4.14 shall be updated to reflect any then pending proceedings.

Section 5. Acknowledgments, Representations and Warranties of Purchaser

Purchaser acknowledges that:

§5.01. Purchaser has inspected the Premises, is fully familiar with the physical
condition and state of repair thereof, and, subject to the provisions of §7.01,
§8.01, and §9.04, shall accept the Premises “as is” and in their present
condition, subject to reasonable use, wear, tear and natural deterioration
between now and the Closing Date, without any reduction in the Purchase Price
for any change in such condition by reason thereof subsequent to the date of
this contract.

§5.02. Before entering into this contract, Purchaser has made such examination
of the Premises, the operation, income and expenses thereof and all other
matters affecting or relating to this transaction as Purchaser deemed necessary.
In entering into this contract, Purchaser has not been induced by and has not
relied and shall not rely upon any representations, warranties or statements,
whether express or implied, made by Seller or any agent, employee or other
representative of Seller or by any broker or any other person representing or
purporting to represent Seller, which are not expressly set forth in this
contract or in any document to be delivered by Seller at Closing, whether or not
any such representations, warranties or statements were or are made in writing
or orally.

Purchaser represents and warrants to Seller that:

§5.03. The funds comprising the Purchase Price to be delivered to Seller in
accordance with this contract are not derived from any illegal activity.

§5.04. Purchaser has taken all necessary action to authorize the execution,
delivery and performance of this contract and has the power and authority to
execute, deliver and perform this contract and the transaction contemplated
hereby. Assuming due authorization, execution and delivery by each other party
hereto, this contract and all obligations of Purchaser hereunder are the legal,
valid and binding obligations of Purchaser, enforceable in accordance with the
terms of this contract, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

§5.05. The execution and delivery of this contract and the performance of its
obligations hereunder by Purchaser will not conflict with any provision of any
law or regulation to which Purchaser is subject or any agreement or instrument
to which

 

6



--------------------------------------------------------------------------------

Purchaser is a party or by which it is bound or any order or decree applicable
to Purchaser or result in the creation or imposition of any lien on any of
Purchaser’s assets or property which would materially and adversely affect the
ability of Purchaser to carry out the terms of this contract. Purchaser has
obtained any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery or performance
by Purchaser of this contract.

Section 6. Seller’s Obligations as to Leases

§6.01. Between the date of this contract and the Closing, Seller shall not enter
into any lease or other use or occupancy agreement with respect to the Premises.

Section 7. Conditions Precedent

§7.01. The obligation of Purchaser to consummate the transactions contemplated
hereby shall be subject to the fulfillment on or before the date of Closing of
all of the following conditions, any or all of which may be waived by Purchaser
in its sole discretion:

(a) Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this contract, including but not
limited to, those provided for in §10.

(b) All of the representations and warranties of Seller contained in this
contract shall be true and correct in all material respects as of the Closing
Date.

(c) Seller shall have performed and observed, in all material respects, all
covenants and contracts of this contract to be performed and observed by Seller
as of the Closing Date.

(d) Seller shall have delivered title in the condition required hereunder,
subject only to the Permitted Exceptions.

§7.02. The obligation of Seller to consummate the transactions contemplated
hereby shall be subject to the fulfillment on or before the date of Closing of
all of the following conditions, any or all of which may be waived by Seller in
its sole discretion:

(a) Subject to §3.01, Purchaser shall have paid to Seller of the balance of the
Purchase Price due at Closing, as adjusted pursuant to and payable in the manner
provided for in this contract.

(b) Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this contract, including but not
limited to, those provided for in §11.

(c) All of the representations and warranties of Purchaser contained in this
contract shall be true and correct in all material respects as of the Closing
Date.

 

7



--------------------------------------------------------------------------------

Section 8. Destruction, Damage or Condemnation

§8.01. In the case of fire or other casualty, or the taking of the Premises or
any part thereof by eminent domain (collectively a “Casualty/Taking Event”), and
in the event the damage, if any, shall not have been repaired by the Closing,
the parties agree that the provisions of Section 5-1311 of the General
Obligations Law of the State of New York shall apply, except that: (i) A
“material” part of the Premises within the meaning of such law shall be deemed
to have been taken or damaged only if (x) the cost of repair in the case of fire
or casualty or the value of the taking in the case of eminent domain, as the
case may be, shall be $10,000,000.00 or more, or (y) the taking materially
adversely affects Purchaser’s access to the Premises. In the event of taking or
damage of a material part of the Premises, at Purchaser’s option, Purchaser may
terminate this contract upon written notice to Seller and receive a refund of
the Downpayment, or Purchaser may elect to have Seller assign (without
representation, warranty and/or recourse, express or implied, other than that
Seller has not encumbered or otherwise assigned the hereinafter described
insurance and condemnation proceeds) to Purchaser all proceeds and rights with
respect to such insurance and condemnation proceeds (net of all collection costs
and amounts applied, in accordance with §8.03, to the restoration and protection
of the Premises) and Purchaser shall accept same in lieu of any abatement and
this contract shall not be terminated. (ii) In the event of a taking or damage
of an immaterial part of the Premises, Seller, at Closing, shall assign (without
representation, warranty and/or recourse, express or implied, other than that
Seller has not encumbered or otherwise assigned the hereinafter described
insurance and condemnation proceeds) to Purchaser all proceeds and rights with
respect to such insurance and condemnation proceeds (net of all collection costs
and amounts applied, in accordance with §8.03, to the restoration of the
Premises) and Purchaser shall accept same in lieu of any abatement. Seller
agrees that until the Closing it will maintain in force its existing insurance
coverage as set forth on Schedule F or alternate insurance coverage provided the
benefits thereof are not less than those of the presently existing policies. In
the event of casualty and a subsequent Closing, Purchaser shall receive an
additional credit at closing equal to the amount of any deductible under the
policies so maintained by Seller applicable to the Premises, except to the
extent Seller has, in accordance with §8.03, applied any deductible amount to
collection costs and restoration and protection of the Premises.

§8.02. If there is a Casualty/Taking Event and Purchaser is either required or
has elected to proceed with the Closing after such Casualty/Taking Event, and if
Seller would have had the right to terminate the Atlantic Lease had such
Casualty/Taking Event occurred after the Closing, then Seller, at Seller’s
option, shall have the right not to execute the Atlantic Lease, in which event
(i) any obligations of either party with respect to the Atlantic Lease shall be
null and void and the contract shall be deemed amended to delete any requirement
to execute and deliver the Atlantic Lease, (ii) the Closing shall occur in
accordance with the contract without any reduction of the Purchase Price as a
result of the Atlantic Lease not being executed and delivered and (iii) upon the
Closing Seller shall automatically be deemed to have a license to use and occupy
the space and improvements that would have been leased by the Atlantic Lease for
such period of time (the “License Period”), not to exceed six (6) months, as is
reasonably necessary to (x) close Seller’s business being operated in such
premises in accordance with all laws and

 

8



--------------------------------------------------------------------------------

banking regulations and (y) remove Seller’s personal property from such
premises. During the License Period, Seller and Purchaser shall comply with all
obligations and perform all covenants of such party under the Atlantic Lease
(including that Seller shall be responsible to pay to Purchaser any amounts,
giving effect to any applicable abatements resulting from such Casualty/Taking
Event, that would have been payable by Seller to Purchaser, as landlord under
the Atlantic Lease, had Seller elected to execute the Atlantic Lease).

§8.03. If there is a Casualty/Taking Event prior to the Closing Date, then
Seller may apply any deductible and/or insurance or condemnation proceeds (x) to
make any emergency repairs, and, prior to making the same, Seller will endeavor
to consult with Purchaser regarding the same, and (y) to make any other repairs
or restorations reasonably required by Seller but the actions of Seller
described in this clause (y) shall require the prior written consent of
Purchaser, not to be unreasonably withheld or delayed, and in determining
whether Purchaser and Seller are acting reasonably, the parties shall take into
account whether the Atlantic Lease is to be delivered at Closing and the extent
and scope of the rights and obligations of the parties thereto.

Section 9. Covenants of Seller

Seller covenants that between the date of this contract and the Closing:

§9.01. Seller shall not modify or amend any Service Contract or enter into any
new service contract unless the same is terminable without penalty by the then
owner of the Premises upon not more than thirty (30) days’ notice.

§9.02. Seller shall maintain in full force and effect until the Closing all
insurance policies on the Premises described on Schedule F (which may be
provided under blanket policies) (or substitution policies of equal or greater
amounts).

§9.03. No fixtures, equipment or personal property included in this sale, if
any, shall be removed from the Premises unless the same are replaced with
similar items of at least equal quality prior to the Closing.

§9.04. Seller shall not withdraw, settle or otherwise compromise any protest or
reduction proceeding affecting real estate taxes assessed against the Premises
for (i) any fiscal period in which the Closing is to occur without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
or (ii) any fiscal period subsequent to the Closing. Real estate tax refunds and
credits received after the Closing Date which are attributable to the fiscal
period during which the Closing Date occurs shall be apportioned between Seller
and Purchaser, after deducting the reasonable expenses of collection thereof,
which obligation shall survive the Closing. Purchaser acknowledges that Seller
reduced the assessed valuation for the tax year July 1, 2006 through June 30,
2007, which reduction will be phased in over a five-year period. Purchaser
further agrees to pay that portion of the legal fees of Brandt, Steinberg &
Lewis LLP applicable to the portion of the tax reduction benefit Purchaser
receives, which fee is 15% of the tax reduction as calculated by the change in
the actual assessment

 

9



--------------------------------------------------------------------------------

multiplied by the tax rate for the year reduced. Further, Purchaser acknowledges
that Seller retained Brandt, Steinberg & Lewis LLP to file a tax certiorari
petition for the tax year July 1, 2007 through June 30, 2008 and agrees to pay
that portion of the legal fees of Brandt, Steinberg & Lewis LLP applicable to
the portion of the tax reduction benefit Purchaser receives, which fee is 15% of
the reduction as calculated by the change in the actual assessment multiplied by
the tax rate for the year reduced. The obligation of Purchaser under the
preceding two sentences shall survive Closing. For the purposes of this §9.04,
Purchaser’s share of the legal fees of Brandt, Steinberg & Lewis LLP shall be
based upon the tax reduction allocable to the applicable fiscal period, such
that if a tax reduction affects a fiscal period that commences prior to Closing
and ends after Closing, the sharing of the legal fee by Seller and Purchaser
shall be based upon the number of days in the applicable fiscal period that each
owned the Premises.

§9.05. Seller shall allow Purchaser or Purchaser’s representatives access to the
Premises, and to the documents required to be delivered under this contract upon
reasonable prior notice at reasonable times. However, Purchaser agrees that it
or its representatives will be allowed access to the designated high security
areas of the Premises described on Schedule J annexed hereto only if accompanied
by a representative of Seller, and Seller agrees to cooperate in this regard
with Purchaser’s reasonable requests for access.

§9.06. Seller shall promptly advise Purchaser of any litigation, arbitration or
administrative hearing before any governmental agency concerning the Premises
which becomes known to Seller after the date hereof.

§9.07. Seller shall not cause or permit any renovation, improvement,
refurbishing, remodeling or other capital improvement work to be performed on or
materials to be installed in the Premises that will not be completed and paid or
in full prior to Closing, other than (i) emergency repairs, (ii) normal repairs
or maintenance carried out in the ordinary course of Seller’s business and/or
(iii) work that Seller would be permitted to undertake pursuant to the Atlantic
Lease, and for this purpose if the Atlantic Lease would require Purchaser to be
reasonable with respect to any proposed work, then during the period prior to
the Closing, Purchaser shall act reasonably with respect to such proposed work.

§9.08. Seller shall not enter into any new employment agreement or amend,
modify, terminate or accept the surrender of any existing collective bargaining
agreement or other employment agreement affecting the Premises.

Section 10. Seller’s Closing Obligations

At the Closing, Seller shall deliver the following to Purchaser:

§10.01. A statutory form of bargain and sale deed without covenant against
grantor’s acts, containing the covenant required by Section 13 of the Lien Law,
and properly executed in proper form for recording so as to convey to Purchaser
the title required by this contract.

 

10



--------------------------------------------------------------------------------

§10.02. With respect to the BMS Contract, reasonably satisfactory evidence that
such service contract shall have been assigned to Seller prior to Closing (or
assigned to Purchaser by the applicable person or entity), and to the extent in
Seller’s possession or control, originals of such contract.

§10.03. With respect to the BMS Contract, an assignment to Purchaser, without
representation, warranty, and/or recourse, express or implied, of all of the
Seller’s right, title and interest in the BMS Contract.

§10.04. To the extent in Seller’s possession or control, all Licenses and
Intangibles (excluding Banking Licenses) and other certificates, licenses,
permits, authorizations and approvals issued for or with respect to the Premises
by governmental and quasi-governmental authorities having jurisdiction.

§10.05. Such evidence as the Title Company (defined below) may reasonably
require as to the authority of the person or persons executing documents on
behalf of Seller.

§10.06. Such affidavits as the Title Company shall reasonably require in order
to omit from the Title Policy all exceptions for judgments, bankruptcies or
other returns against persons or entities whose names are the same as or similar
to Seller’s name.

§10.07. (a) Checks to the order of the appropriate officers in payment of all
applicable real property transfer taxes and copies of any required tax returns
therefor executed by Seller, which checks shall be certified or official bank
checks if required by the taxing authority, unless Seller elects to have
Purchaser pay any of such taxes and credit Purchaser with the amount thereof,
and (b) a certification of non-foreign status, in form required by the Code
Withholding Section, signed under penalty of perjury. Seller understands that
such certification will be retained by Purchaser and will be made available to
the Internal Revenue Service on request.

§10.08. Unless Seller has elected not to enter into the Atlantic Lease pursuant
to §8.02, the Atlantic Lease (as defined in §20) executed by Seller or its
affiliate. Notwithstanding anything in this contract to the contrary, nothing in
this contract is a sale or assignment of any licenses, permits or other
governmental approvals in favor of Seller and/or its affiliates with respect to
the operation of a bank at the Premises (the “Banking Licenses”).

§10.09. If Seller is a corporation and if required by Section 909 of the
Business Corporation Law, a resolution of Seller’s board of directors
authorizing the sale and delivery of the deed and a certificate executed by the
secretary or assistant secretary of Seller certifying as to the adoption of such
resolution and setting forth facts showing that the transfer complies with the
requirements of such law. The deed referred to in §10.01 shall also contain a
recital sufficient to establish compliance with such law.

§10.10. Possession of the Premises in the condition required by this contract,
subject to the Atlantic Lease, and keys therefor.

 

11



--------------------------------------------------------------------------------

§10.11. A blanket assignment to Purchaser, without representation, warranty
and/or recourse, express or implied, of all Seller’s right, title and interest,
if any, to all of the Licenses and Intangibles, including all contractors’,
suppliers’, materialmen’s and builders’ guarantees and warranties of workmanship
and/or materials in force and effect with respect to the Premises (other than
the Demised Premises) on the Closing Date and a true and complete copy of each
thereof.

§10.12. A certificate of Seller confirming that the warranties and
representations of Seller set forth in this contract were true and complete in
all material respects as of the Closing Date.

§10.13. Any other documents required by this contract to be delivered by Seller.

Section 11. Purchaser’s Closing Obligations

At the Closing, Purchaser shall:

§11.01. Deliver to Seller by wire transfer of immediately available federal
funds to Seller, in payment of the portion of the Purchase Price payable at the
Closing, as adjusted for apportionments under §12.

§11.02. Cause the deed to be recorded, duly complete all required real property
transfer tax returns and cause all such returns and checks in payment of such
taxes to be delivered to the appropriate officers promptly after the Closing.

§11.03. Unless Seller has elected to not enter into the Atlantic Lease pursuant
to §8.02, deliver to Seller the Atlantic Lease executed by Purchaser.

§11.04. Deliver to Seller a certificate confirming that the warranties and
representations of Purchaser set forth in this contract are true and complete in
all material respects as of the Closing Date.

§11.05. Unless Seller has elected to not enter into the Atlantic Lease pursuant
to §8.02, deliver to Seller, in its capacity as lessee under the Atlantic Lease,
a subordination, non-disturbance and attornment agreement, executed and in the
form required by the Atlantic Lease, from all lenders providing mortgage
financing to Purchaser.

§11.06. Deliver an assumption of the BMS Contract.

§11.07. Deliver any other documents required by this contract to be delivered by
Purchaser.

Section 12. Apportionments

§12.01. The following apportionments shall be made between the parties at the
Closing as of the close of business on the day prior to the Closing Date:

 

12



--------------------------------------------------------------------------------

(a) Real estate taxes, water charges and sewer rents (if not metered), vault
taxes, general and special assessments, business improvement district charges,
and any other governmental tax or charge levied or assessed against the
Premises, if any, on the basis of the fiscal period for which assessed, and if
there are water meters on the Premises, apportionment at the Closing shall be
based on the last available reading, subject to adjustment after the Closing
when the next reading is available, but Seller shall endeavor to obtain a final
reading as a date within a week prior to the Closing Date;

(b) value of fuel stored on the Premises, at the price then charged by Seller’s
supplier, including any taxes;

(c) charges under the BMS Contract; and

(d) any other items listed in Schedule D.

If the Closing shall occur before a new tax rate is fixed, the apportionment of
taxes at the Closing shall be upon the basis of the old tax rate for the
preceding period applied to latest assessed valuation. Promptly after the new
tax rate is fixed, the apportionment of taxes shall be recomputed. Any
discrepancy resulting from such recomputation and any errors or omissions in
computing apportionments at Closing shall be promptly corrected, which
obligations shall survive the Closing.

§12.02. The Atlantic Lease does not commence until the actual Closing Date, so
Seller and Purchaser do not adjust for rent payable by Seller as tenant under
the Atlantic Lease.

Section 13. Objections to Title, Failure of Seller or Purchaser to Perform and
Vendee’s Lien

§13.01. Purchaser has received an examination of title from First American Title
Insurance Company of New York (the “Title Company”) and Seller and Purchaser
each acknowledge receipt of a copy of the title report (the “Title Report”).
Purchaser shall not be permitted to object to any Permitted Exception. Purchaser
shall be deemed to have waived its right, if any, to object to any new
encumbrance or new title exception reflected on any update of the Title Report
unless Purchaser shall have given a specific written notice of its objection to
any such matter that is not a Permitted Exception (a “Title Notice”) to Seller
on or prior to the earlier to occur of (x) the expiration of five (5) business
days after the receipt by Purchaser of such update to the Title Report and
(y) the date of the Closing. Upon Purchaser’s failure to timely object in a
Title Notice to any encumbrance or other title exception or matter reflected on
any update to the Title Report, such encumbrance or other title exception shall
thereafter be deemed a Permitted Exception. Seller shall be entitled to a
reasonable adjournment or adjournments of the Closing for up to 60 days in the
aggregate to remove any defects in or objections to title noted in such Title
Report.

§13.02. If Seller shall be unable to convey title to the Premises at the Closing
in accordance with the provisions of this contract or if Purchaser shall have
any other grounds under this contract for refusing to consummate the purchase
provided for herein,

 

13



--------------------------------------------------------------------------------

Purchaser, nevertheless, may elect to accept such title as Seller may be able to
convey with a credit against the monies payable at the Closing equal to the
reasonably estimated cost to cure the same (up to the Maximum Expense described
below), but without any other credit or liability on the part of Seller. If
Purchaser shall not so elect, Purchaser may terminate this contract and the sole
liability of Seller shall be to refund the Downpayment to Purchaser and to
reimburse Purchaser for the net cost of title examination, but not to exceed the
net amount charged by Purchaser’s title company therefor without issuance of a
policy (but no survey costs shall be recoverable by Purchaser from Seller). Upon
such refund and reimbursement, this contract shall be null and void and the
parties hereto shall be relieved of all further obligations and liability other
than any that are expressly stated herein to survive the termination of this
contract. Seller shall not be required to bring any action or proceeding or to
incur any expense in excess of the Maximum Expense specified in Schedule D to
cure any title defect or to enable Seller otherwise to comply with the
provisions of this contract, but Seller shall, at Closing, (a) pay off at the
Closing, to the extent of the monies payable at the Closing, all mortgages or
other liens, on the Premises which can be satisfied or discharged by payment of
a sum certain, of which Seller has, as of the date hereof, actual knowledge, and
any federal or state income tax liens or warrants against Seller, (b) pay off
any mortgage lien created by New York Commercial Bank, (c) cure, prior to or at
Closing, all other title defects and encumbrances arising between the date
hereof and the date of Closing, up to the amount of the Maximum Expense,
(d) cure, prior to or at Closing, any title defect and encumbrance (other than
such a defect or encumbrance referred to in the preceding clause (a), as to
which Seller’s obligation shall be governed by such clause (a)) caused by the
action or inaction of Seller between the date hereof and Closing and (e) pay off
or bond any judgment (other than a judgment caused by Purchaser’s acts) of
$5,000,000 or less that is a lien upon the Premises.

§13.03. Any unpaid taxes, assessments, water charges and sewer rents, together
with the interest and penalties thereon to a date not less than two days
following the Closing Date, and any other liens and encumbrances which Seller is
obligated to pay and discharge or which are against corporations, estates or
other persons in the chain of title, together with the cost of recording or
filing any instruments necessary to discharge such liens and encumbrances of
record, may be paid out of the proceeds of the monies payable at the Closing if
Seller delivers to Purchaser on the Closing Date official bills for such taxes,
assessments, water charges, sewer rents, interest and penalties and instruments
in recordable form sufficient to discharge any other liens and encumbrances of
record. Upon request made a reasonable time before the Closing, Purchaser shall
provide at the Closing separate checks for the foregoing payable to the order of
the holder of any such lien, charge or encumbrance and otherwise complying with
§2.02. If Purchaser’s title insurance company is willing to insure both
Purchaser and Purchaser’s Institutional Lender, if any, that such charges, liens
and encumbrances will not be collected out of or enforced against the Premises,
then, unless Purchaser’s Institutional Lender reasonably refuses to accept such
insurance in lieu of actual payment and discharge, Seller shall have the right,
in lieu of payment and discharge to deposit with the title insurance company
such funds or assurances or to pay such special or additional premiums as the
title insurance company may require in order to so insure. In such case the
charges, liens and encumbrances with respect to which the title insurance
company has agreed so to insure shall not be considered objections to title.

 

14



--------------------------------------------------------------------------------

§13.04. If Purchaser shall default in the performance of its obligation under
this contract to purchase the Premises, the sole remedy of Seller shall be to
receive disbursement from Escrowee of the Downpayment, as liquidated damages for
all loss, damage and expense suffered by Seller, including without limitation
the loss of its bargain. Seller and Purchaser agree that the actual damages to
Seller in the event of such breach are impractical to ascertain as of the date
of this contract and the amount of the Downpayment is a reasonable estimate
thereof. Upon payment of the Downpayment to Seller as liquidated damages, this
contract shall (except as herein otherwise expressly provided) be and become
null and void. Nothing contained in this §13.04 shall be deemed to limit
Seller’s rights against Purchaser by reason of the indemnity obligations of
Purchaser to Seller set forth in this contract which shall survive the
termination of this contract.

§13.05. The term “Permitted Event” shall mean the occurrence of the following on
the Closing Date: Purchaser shall be ready, willing and able to complete Closing
in accordance with this contract; Purchaser or its attorney shall have appeared
at the place designated for Closing and Purchaser shall be able to tender the
Purchase Price to Seller or the Title Company, as Closing escrow agent; and
Seller, notwithstanding the foregoing, shall have defaulted in its obligation to
complete Closing in accordance with this contract or is otherwise in material
default under this contract. Purchaser agrees that it shall not (and hereby
waives any right to), except upon the occurrence of the Permitted Event,
commence or maintain any action against Seller for specific performance under
this contract or for a declaratory judgment as to Purchaser’s rights under this
contract. If the only reason the sale of the Premises is not consummated is
because of a default under this contract on the part of Seller and Purchaser is
ready, willing and able to close, Purchaser, as its sole and exclusive remedy,
may either (i) terminate this contract in its entirety by delivery of notice of
termination to Seller, whereupon the Downpayment shall promptly be returned to
Purchaser and, if Seller’s default was willful, Purchaser shall be entitled to
be reimbursed by Seller for actual third-party costs (as evidenced by paid
invoices therefor) incurred by Purchaser in connection with this contract, up to
a maximum reimbursement of $250,000, or (ii) continue this contract pending
Purchaser’s action for specific performance hereunder provided appropriate
proceedings are commenced by Purchaser within sixty (60) days of Seller’s
alleged default and thereafter prosecuted with diligence and continuity. Nothing
contained in this §13.05 shall be deemed to limit Purchaser’s rights against
Seller by reason of the indemnity obligations of Seller to Purchaser set forth
in this contract which survive the termination of this contract.

Section 14. Broker

§14.01. Seller and Purchaser each represents and warrants to the other that it
has dealt with no broker or other intermediary in connection with this
transaction other than CB Richard Ellis Inc. and DTZ Real Estate Investors LLC
(collectively, the “Disclosed Brokers”). If any broker or other intermediary
other than the Disclosed

 

15



--------------------------------------------------------------------------------

Brokers claims to be entitled to a fee or commission by reason of having dealt
with Seller or Purchaser in connection with this transaction, or having
introduced the Premises to Purchaser for sale, or having been the inducing cause
to the sale, the party with whom such broker claims to have dealt shall
indemnify and defend the other party against any costs, claims or expenses,
including reasonable attorneys’ fees, arising out of the breach of the
representation, warranty set forth above and from any claim for commission or
compensation by such broker or other intermediary. Purchaser agrees to pay all
brokerage commissions due to DTZ Real Estate Investors LLC pursuant to the terms
of a separate agreement between Purchaser and DTZ Real Estate Investors LLC and
shall indemnify, defend and hold Seller harmless with respect thereto. Seller
agrees to pay, pursuant to a separate agreement between Seller and CB Richard
Ellis Inc., any commission payable to CB Richard Ellis Inc. and shall indemnify,
defend and hold Purchaser harmless with respect thereto. This §14 shall survive
the termination of this contract and/or the Closing and delivery of the deed.

Section 15. Notices

§15.01. All notices under this contract shall be in writing and shall be
delivered personally or shall be sent by prepaid registered or certified mail,
or by prepaid overnight courier with receipt acknowledged, addressed as set
forth in Schedule D, or as Seller or Purchaser shall otherwise have given notice
as herein provided.

Section 16. Limitations on Survival of Representations, Warranties, Covenants
and other Obligations

§16.01. The representations, warranties, and covenants of Seller set forth in
this contract shall survive the Closing for a period of six (6) months, except
that the representations, warranties, and covenants of Seller set forth in
§4.03, §4.14 and §14.01 and those expressly stated to survive Closing shall
survive indefinitely. In no event shall Seller’s aggregate liability under this
contract for breach or inaccuracy of any representation or warranty or covenant
of Seller in this or in any other way related to this contract exceed the amount
of Two Hundred Thousand and 00/100 Dollars ($200,000.00); provided, however,
that no such claim against Seller shall be actionable or payable unless the
valid claims for all such breaches collectively aggregate more than $25,000, in
which event the full amount of such claims shall be actionable. Seller’s
liability shall be limited to actual damages and shall not include consequential
damages.

§16.02. The representations, warranties, and covenants of Purchaser set forth in
this contract shall survive the Closing for a period of six (6) months, except
that the representations, warranties, and covenants of Seller set forth in
§5.03, §5.04 and §14.01 and those expressly stated to survive Closing shall
survive indefinitely.

§16.03. The delivery of the deed by Seller, and the acceptance thereof by
Purchaser, shall be deemed the full performance and discharge of every
obligation on the part of Seller to be performed hereunder, except those
obligations of Seller which are expressly stated in this contract to survive the
Closing.

 

16



--------------------------------------------------------------------------------

Section 17. Enforcement

§17.01. If either party hereto fails to perform any of its obligations under
this contract or if a dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this contract, then the defaulting
party or the party not prevailing in such dispute shall pay any and all actual
and reasonable costs and expenses incurred by the other party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this contract shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this contract and to survive and not be merged into any such judgment.

Section 18. Miscellaneous Provisions

§18.01. Purchaser shall not assign this contract or its rights hereunder without
the prior written consent of Seller. Notwithstanding the foregoing, Seller’s
consent shall not be required in respect of an assignment of Purchaser’s
interest under this contract, in its entirety only, to an entity wholly-owned
and controlled by Purchaser. A direct or indirect transfer of interests in
Purchaser shall be deemed an assignment of this contract. No assignment of
Purchaser’s rights under this contract shall be effective against Seller unless
and until an executed counterpart of the instrument of assignment shall have
been delivered to Seller and Seller shall have been furnished with the name and
address of the assignee. The term “Purchaser” shall be deemed to include the
assignee under any such effective assignment.

§18.02. This contract embodies and constitutes the entire understanding between
the parties with respect to the transaction contemplated herein, and all prior
agreements, understandings, representations and statements with respect to the
transactions contemplated herein, oral or written, are merged into this
contract. Neither this contract nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument signed by
the party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument.

§18.03. This contract shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts made and wholly to be
performed in such State.

§18.04. The captions in this contract are inserted for convenience of reference
only and in no way define, describe or limit the scope or intent of this
contract or any of the provisions hereof.

§18.05. This contract shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs or successors and permitted
assigns.

 

17



--------------------------------------------------------------------------------

§18.06. This contract shall not be binding or effective until properly executed
and delivered by Seller and Purchaser.

§18.07. As used in this contract, the masculine shall include the feminine and
neuter, the singular shall include the plural and the plural shall include the
singular, as the context may require.

§18.08. If the provisions of any schedule or rider to this contract are
inconsistent with the provisions of this contract, the provisions of such
schedule or rider shall prevail. Set forth in Schedule D is a list of any and
all schedules and riders which are attached hereto but which are not listed in
the Table of Contents.

§18.09. Nothing contained in this contract shall be deemed or construed in any
way as constituting the consent or request of Seller, express or implied by
inference or otherwise, to any party for the performance of any labor or the
furnishing of any materials to the Premises or any part thereof, nor as giving
Purchaser any right, power or authority to contract for or permit the rendering
of any services or the furnishing of any materials that would give rise to the
filing of any liens against the Premises or any part thereof. Purchaser agrees
to promptly cause the removal of, and indemnify, defend and hold Seller harmless
with respect to, any mechanic’s or similar lien filed against the Premises or
any part thereof by any party performing any labor or services at the Premises
or supplying any materials to the Premises at Purchaser’s request. This
provision shall survive any termination of this contract.

§18.10. This contract shall not be filed of record by or on behalf of Purchaser
in any office or place of public record. If Purchaser fails to comply with the
terms hereof by recording or attempting to record this contract or a notice
thereof, such act shall not operate to bind or cloud the title to the Premises.
Seller shall, nevertheless, have the right forthwith to institute appropriate
legal proceedings to have the same removed from record. If Purchaser shall cause
or permit this contract or a copy thereof to be filed in an office or place of
public record, Seller, at its option, and in addition to Seller’s other rights
and remedies, may treat such act as a material default of this contract on the
part of Purchaser. However, the filing of this contract in any lawsuit or other
proceedings in which such document is relevant or material shall not be deemed
to be a violation of this Paragraph.

§18.11. Seller and Purchaser may each make use of the provisions of Section 1031
of the Internal Revenue Code. Each party agrees to cooperate (at no expense to
such party) with the other’s Section 1031 exchange and execute all required
documents to effectuate said exchange (subject to the reasonable approval of
such party’s counsel) as are reasonably necessary in connection therewith,
provided that the closing of this transaction shall not be contingent upon or
subject to the completion of such exchange.

§18.12. Any legal action or proceeding with respect to this contract may only be
brought in the courts of the State of New York located in New York County or, if
the requisites of jurisdiction obtain, of the United States of America for the
Southern District

 

18



--------------------------------------------------------------------------------

of New York located in New York County, and, by execution and delivery hereof,
the parties hereby accept the exclusive jurisdiction of the aforesaid courts.
The parties waive any claim that New York County is an inconvenient forum.

§18.13. THE PARTIES MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS CONTRACT, AND AGREE THAT NEITHER PARTY
WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE PARTIES TO EXECUTE THIS CONTRACT.

§18.14. Purchaser and Seller, to its respective knowledge, each represents and
warrants to the other that (i) neither it nor any of its affiliates, nor any of
their respective partners, members, shareholders or other equity owners owning a
10% or greater interest in it, and none of their respective employees, officers,
directors, representatives or agents is, nor will they become, a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including, without limitation, those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and has not and will not assign or
otherwise transfer this Contract, or any interest herein to, contract with or
otherwise engage in any dealings or transactions or be otherwise associated with
such persons or entities, (ii) neither Purchaser or Seller nor any respective
affiliate is knowingly engaged in, and shall not knowingly engage in, any
dealings or transactions or knowingly be otherwise associated with such persons
or entities described in (i) above, (iii) neither Purchaser or Seller nor any
respective affiliate is a person or entity whose activities violate the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders thereunder, (iv) none of the funds or other
assets of Purchaser or Seller constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person (as hereinafter defined), (v) no
Embargoed Person has any interest of any nature whatsoever in Purchaser or
Seller (whether directly or indirectly), and (vi) none of the funds of Purchaser
or Seller have been derived from any unlawful activity with the result that the
investment in Purchaser or Seller is prohibited by law or this contract is in
violation of law.

As used herein, the term “Embargoed Person” means any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §—1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Purchaser or Seller is prohibited by law or Purchaser or Seller is
in violation of law. The provisions of this §18.14 shall survive the Closing.

 

19



--------------------------------------------------------------------------------

§18.15. Purchaser hereby agrees and consents that, in addition to any methods of
service of process provided for under applicable law, all service of process in
any suit, action or proceeding with respect to this contract may be made by
certified or registered mail, return receipt requested, or by overnight courier,
directed to Purchaser at its address for notices set forth in this contract, and
service so made shall be complete three (3) days after the same shall have been
so sent.

Section 19. Condition of Premises

§19.01. Purchaser acknowledges that it and its representatives have fully
inspected the Premises, are fully familiar with the financial and physical
(including, without limitation, environmental) condition thereof, and that the
Premises have been purchased by Purchaser in an “as is” and “where is” condition
and with all existing defects (patent and latent) as a result of such
inspections and investigations and not in reliance on any agreement,
understanding, condition, warranty (including, without limitation, warranties of
habitability, merchantability or fitness for a particular purpose) or
representation made by Seller or any agent, employee, member, officer or
principal of Seller or any other party (except as otherwise expressly elsewhere
provided in this contract) as to the financial or physical (including, without
limitation, environmental) condition of the Premises or the areas surrounding
the Premises, or as to any other matter whatsoever, including, without
limitation, as to any permitted use thereof, the zoning classification thereof
or compliance thereof with federal, state or local laws, as to the income or
expense in connection therewith, or as to any other matter in connection
therewith. Purchaser acknowledges that, except as otherwise expressly elsewhere
provided in this contract, neither Seller, nor any agent, member, officer,
employee or principal of Seller nor any other party acting on behalf of Seller
has made or shall be deemed to have made any such agreement, condition,
representation or warranty either expressed or implied. This §19 shall survive
closing and delivery of the deed, and shall be deemed incorporated by reference
and made a part of all documents delivered by Seller to Purchaser in connection
with the sale of the Premises.

§19.02. Subject to Seller’s obligations under §19.04 below, Purchaser shall
accept the Premises at the time of Closing in the same condition as the same are
as of the date of this contract, as such condition shall have changed by reason
of ordinary wear and tear and natural deterioration and, subject to Section 8
hereof, condemnation or damage by fire or other casualty. Without limiting the
generality of the foregoing, Purchaser specifically acknowledges that the fact
that any portion of the Premises or the personal property or any equipment or
machinery therein or any part thereof may not be in working order or condition
at the Closing Date by reason of ordinary wear and tear and natural
deterioration or damage by fire or other casualty, or by reason of its present
condition, shall not relieve Purchaser of its obligation to complete closing
under this contract and pay the full Purchase Price. Except as provided in §8.01
above and §19.04 below, Seller has no obligation to make any repairs or
replacements required by reason of ordinary wear and tear or condemnation or
fire or other casualty, but may, at its option and its cost (including the use
of insurance proceeds as herein provided), make any such repairs and
replacements prior to the Closing Date.

 

20



--------------------------------------------------------------------------------

§19.03. Seller shall deliver the Premises at Closing vacant and in a “broom
clean” condition, subject to the rights of Seller under the Atlantic Lease and
it is agreed that if the Atlantic Lease is not to be executed as provided in
§8.02, then, as contemplated by the Atlantic Lease, Seller shall have no
obligation to remove any fixtures, other than those that Seller has agreed, as
set forth in the Atlantic Lease, to remove.

§19.04. Between the date hereof and the Closing Date, Seller shall perform all
customary ordinary repairs to the Premises as Seller has customarily previously
performed to maintain them in substantially the same condition as they are as of
the date of this contract, as said condition shall be changed by ordinary wear
and tear, or damage by fire or other casualty. Notwithstanding the foregoing,
Seller shall have no obligation to make any structural or extraordinary repairs
or capital improvements to the Premises between the date of this contract and
Closing.

§19.05. Without limiting the provisions of §19.01 above and notwithstanding
anything to the contrary contained in this contract, Purchaser, for itself and
its agents, affiliates, successors and assigns, hereby releases, acquits and
forever discharges Seller and (as the case may be) Seller’s officers, directors,
members, shareholders, trustees, partners, employees, managers, agents and
affiliates from any and all rights, claims, demands, causes of actions, losses,
damages, liabilities, costs and expenses (including attorneys’ fees and
disbursements whether the suit is instituted or not), whether known or unknown,
liquidated or contingent (hereinafter collectively called the “claims”), which
Purchaser has or may have in the future, arising from or relating to (i) any
defects (patent or latent), errors or omissions in the design or construction of
the Premises, whether the same are the result of negligence or otherwise, or
(ii) any other conditions, including, without limitation, environmental and
other physical conditions, affecting the Premises whether the same are a result
of negligence or otherwise (including specifically, but without limitation any
claim for indemnification or contribution arising under the comprehensive
environmental response, compensation and liability act (42 U.S.C. Section 9601,
et seq.) or any federal, state or local statute, rule or ordinance relating to
liability of property owners, whether arising based on events that occurred
before, during, or after Seller’s period of ownership of the Premises and
whether based on theories of indemnification, contribution or otherwise).
Purchaser acknowledges that Purchaser has been represented by independent legal
counsel of Purchaser’s selection and Purchaser is granting this release of its
own volition and after consultation with Purchaser’s counsel. The release set
forth herein does not apply to the representations of Seller expressly set forth
in this contract or any indemnity or warranty expressly made by Seller in this
contract or in any document delivered by Seller at Closing. Purchaser hereby
specifically acknowledges that Purchaser has carefully reviewed this Section and
discussed its import with legal counsel and that the provisions of this section
are a material part of this contract.

§19.06. Purchaser acknowledges that, except to the extent expressly set forth in
this contract, Seller makes no warranties or representations regarding the
adequacy, accuracy or completeness of Seller’s environmental and/or engineering
reports or other materials relating to the Premises made available to Purchaser
(collectively, the “Reports”) or other documents relating to the Premises, and
Purchaser shall have no

 

21



--------------------------------------------------------------------------------

claim against Seller based upon the Reports or such other documents relating to
the Premises or Seller’s failure to deliver any documents relating to the
Premises to Purchaser. Purchaser further acknowledges that Purchaser has had
full opportunity to perform such physical inspections, environmental and
engineering investigations and appraisals as Purchaser deems appropriate prior
to Closing, and Purchaser obtained or shall obtain its own physical inspections,
environmental and engineering reports and appraisals of the Premises. Purchaser
agrees to promptly provide Seller (without any representation or warranty
whatsoever and without any liability with respect to the content thereof) with
copies of all environmental reports obtained by Purchaser with respect to the
Premises.

§19.07. Purchaser acknowledges and agrees that the Purchase Price has been
negotiated to take into account that the Property is being sold subject to the
provisions of this §19 and that Seller would have charged a higher purchase
price if the provisions in this §19 were not agreed upon by Purchaser.

§19.08. The provisions of this §19 shall survive Closing and delivery of the
Deed.

Section 20. Partial Lease Back to Seller

§20.01. Unless Seller has elected to not enter into the Atlantic Lease pursuant
to § 8.02, at the Closing, Seller and Purchaser shall execute and deliver a
lease in the form attached hereto as Schedule E (the “Atlantic Lease”).

Section 21. Employee Matters

At Closing, Seller shall not require that Purchaser assume, adopt or accept the
Union Contract. Except as may be required by law, including, without limitation,
the New York City Displaced Building Service Workers Act, Section 22-505 of the
Administrative Code of the City of New York (the “Act”), Purchaser shall not be
obligated to offer employment to or permit continued employment by any persons
presently working at the Premises. Seller and Purchaser agree to comply in all
respects with the requirements of the Act to the extent applicable to the
transactions contemplated by this contract. If and to the extent Purchaser may
do so at competitive rates, Purchaser shall (not later than promptly after the
Closing), enter into renewal contracts with the service providers heretofore
furnishing services to the Building and more particularly described on Schedule
K hereto. This section shall survive Closing.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this contract as of the
date first above written.

 

Seller:

NEW YORK COMMERCIAL BANK

By:

 

/s/ Robert J. Dufort

Name:

  Robert J. Dufort

Title:

  First Senior Vice President   Director – Operations Support Group

Purchaser:

960 SIXTH AVENUE LLC

By:

 

/s/ Giuseppe Statuto

Name:

  Giuseppe Statuto

Title:

  Authorized Signatory

Receipt by Escrowee

The undersigned Escrowee hereby acknowledges receipt of $10,500,000, by wire
transfer, to be held in escrow pursuant to §2.05 and the Escrow Agreement.

 

Loeb & Loeb LLP

By:

 

/s/ Kenneth Freeman

Name:

  Kenneth Freeman

Authorized Signatory